Title: To Thomas Jefferson from William R. Higinbotham, 24 August 1808
From: Higinbotham, William R.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 24th. August 1808.
                  
                  Having resided thirteen Months in Bermuda and being about to return to that Island, probably to stay some years I am induced to trouble your Excellency with the annexed Certificate and to indulge in the hope of your Excellency appointing me Commercial Agent to that place
                  I have the honor to be Sir With the greatest respect Your mst obt Sert
                  
                     William R Higinbotham 
                     
                  
               